DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manickam [U.S. 2019/0214755].
Regarding claim 1, Manickam discloses a host connector comprising: a connector insulator (fig. 1; 1) including a slot (fig. 1; 11) into which a connection end (Par [0078] first sentence, connection end of the mating object) of a module (mating object of Par [0078]) is detachably inserted; and a contact terminal group (fig. 6; 22) formed from a plurality of contact terminals (22) placed inside the connector insulator (1) and each brought into contact with a contact pad (contact pad of the mating object that contacts 225) on the connection end (connection end of the mating object), wherein the contact terminal group (22) comprises a plurality of grounding sub-contact terminals (fig. 6; 3), grounding main 

Regarding claim 2, Manickam discloses a host connector comprising: a connector insulator (fig. 1; 1) including a slot (fig. 1; 11) into which a connection end (Par [0078] first sentence, connection end of the mating object) of a module (mating object of Par [0078]) is detachably inserted; and a first contact terminal group (fig. 6; right 2) formed from a plurality of contact terminals (fig. 6; 22, 32) placed inside the connector insulator (1) and each brought into contact (each signal and ground 22 are brought into physical and electrical contact with the mating object, 32 is brought into electrical contact) with a contact pad (contact pad of the mating object that contacts 225) on one side (right side of the mating object) of the connection end (connection end of the mating object); and a second contact terminal group (fig. 6; left 2) formed from a plurality of contact terminals (22, 32) each brought into contact (physical and electrical) with a contact pad (contact pad of the mating object that contacts 225) on another side (left side of the mating object) opposed to the contact pad on the one side (right side of the mating object) of the connection end (connection end of the mating object), wherein the first contact terminal group (right 2) comprises a plurality of grounding sub-contact terminals (fig. 6; 3), grounding main contact terminals (fig. 6; 222) for supporting ends (fig. 6; 33) of the grounding sub-contact terminals (3), respectively, and a plurality of signal contact terminals (fig. 6; 221) having a shape identical to a shape of the grounding main contact terminals (222), a contact portion (225) of each 

Regarding claim 4, Manickam discloses wherein an end (fig. 7; 322) of each grounding sub-contact terminal (3) is joined in an overlapping manner to an upper surface (upper surface of 222) of an end (fig. 7, bottom end of 224) of a movable piece portion (224) of each grounding main contact terminal (222).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Manickam [U.S. 2019/0214755] in view of Billman [U.S. 6,447,317].
Regarding claim 3, Manickam discloses all of the claim limitations except wherein a frequency of a signal transmitted through at least one of the signal contact terminals constituting the first contact terminal group is higher than a frequency of a signal transmitted through a signal contact terminal constituting the second contact terminal group.
However Billman teaches wherein a frequency of a signal (fig. 8; high speed signal transmitted through 30) transmitted through at least one of the signal contact terminals (fig. 1; 27) constituting the low speed signal transmitted through 30) transmitted through a signal contact terminal (18) constituting the second contact terminal group (18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a frequency of a signal transmitted through at least one of the signal contact terminals constituting the first contact terminal group is higher than a frequency of a signal transmitted through a signal contact terminal constituting the second contact terminal group as suggested by Billman for the benefit of drastically improving the functions and capabilities between a mother and daughter board.

Regarding claim 5, Manickam discloses all of the claim limitations except wherein a position of a contact portion of each grounding sub-contact terminal is set to a position closer to the slot of the connector insulator than a position of a contact portion of each grounding main contact terminal is.
However Billman teaches a position of a contact portion (fig. 1; tips of 68) of each grounding sub-contact terminal (68) is set to a position closer to the slot (fig. 1; 12) of the connector insulator (fig. 1; 10) than a position of a contact portion (fig. 7; 82) of each grounding main contact terminal (fig. 2; 20) is.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a position of a contact portion of each grounding sub-contact terminal is set to a position closer to the slot of the connector insulator than a position of a contact portion of each grounding main contact terminal is as suggested by Billman for the benefit of improving grounding between two circuit boards.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Manickam [U.S. 2019/0214755] in view of Takai et al. [U.S. 9,930,781].
Regarding claims 7 and 8, Manickam discloses the host connector (fig, 1; 10) of claims 1 and 2 but does not disclose a receptacle assembly comprising: a guide member placed on a wiring board and for forming a module accommodating portion that detachably accommodates a module including a module board and guiding the module; the host connector placed on the wiring board and located adjacent to the module accommodating portion; and a connector cover for covering the host connector [claims 7 and 8].
Regarding claims 7 and 8, Takai discloses a receptacle assembly comprising: a guide member (fig. 4; 20) placed on a wiring board (fig. 4; 12) and for forming a module accommodating portion (fig. 4; 12a) that detachably accommodates a module (fig. 14; 44) including a module board (board inside of 44) and guiding the module (44); a host connector (fig. 4; 18) placed on the wiring board (12) and located adjacent to the module accommodating portion (12a); and a connector cover (fig. 4; 16) for covering the host connector (18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a receptacle assembly comprising: a guide member placed on a wiring board and for forming a module accommodating portion that detachably accommodates a module including a module board and guiding the module; the host connector placed on the wiring board and located adjacent to the module accommodating portion; and a connector cover for covering the host connector as suggested by Takai for the benefit of optimizing the mating process of two devices by improving the guidance of an electrically conductive connector to a host connector.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARCUS E HARCUM/               Examiner, Art Unit 2831